
	
		III
		110th CONGRESS
		2d Session
		S. RES. 695
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 17), 2008
			Mrs. Dole (for herself,
			 Mr. Brown, Mr.
			 Voinovich, Mr. Burr,
			 Mr. Stevens, Mr. Vitter, Mr.
			 Roberts, and Mr. McConnell)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Commending the Honor Flight Network and its
		  volunteers and donors for making it possible for World War II veterans to
		  travel to the Nation's capital to visit the World War II Memorial created in
		  their honor. 
	
	
		Whereas, in 2004, nearly 60 years after World War II
			 ended, veterans of that war and all those who supported the war effort at home
			 received recognition for their service, sacrifice, and victory by the
			 dedication of the national World War II Memorial located on the National Mall
			 in Washington, District of Columbia;
		Whereas many veterans of World War II who fought with
			 courage and valor for the United States are now in their 80s and 90s, and have
			 not had the opportunity, or the ability because of physical or financial
			 limitations, to visit the Nation's capital to see the World War II Memorial for
			 themselves;
		Whereas Jeff Miller of North Carolina and Earl Morse of
			 Ohio created the Honor Flight Network to enable World War II veterans to travel
			 to the Memorial;
		Whereas the Honor Flight Network, now operating in
			 communities in more than 30 States, is a grassroots, nonprofit organization
			 that uses commercial and chartered flights to send veterans on all-expenses
			 paid trips to Washington, District of Columbia;
		Whereas the Honor Flights, as those trips are called, are
			 staffed by volunteers and funded by donations;
		Whereas former Senator Bob Dole, himself a wounded veteran
			 of World War II, led the fundraising campaign to build the Memorial and often
			 greets veterans arriving at the Memorial through the Honor Flight
			 Network;
		Whereas, of the 16,000,000 veterans who served in World
			 War II, an estimated 2,500,000 are alive today, and those veterans are dying at
			 a rate of more than 900 a day; and
		Whereas the Honor Flight Network is working against time
			 to thank the Nation's World War II veterans for their service: Now, therefore,
			 be it
		
	
		That the Senate expresses deepest
			 appreciation to the Honor Flight Network and the Network's volunteers and
			 donors for honoring the Nation's World War II veterans with an opportunity to
			 visit the World War II Memorial in Washington, District of Columbia.
		
